United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 4, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20462
                         Summary Calendar



BILL STRINGHAM; FRANKLIN H. BROWN, SR.; KENNETH D. STRINGHAM,

                                    Plaintiffs-Appellants,

versus

JIM TITSWORTH, individually and collectively doing business as
Titsworth Kennels; JOHN WESLEY WAUSON; TEXAS PARAMUTUAL
MANAGEMENT, INC.; SYLVIA TITSWORTH; TIMOTHY TITSWORTH, doing
business as Titsworth Kennels; DEAN A. HRBACEK; JAMES D. HAMMACK;
ERIC H. NEWTON; CARBETT J. DUHON; CHERI DUNCAN; CARLA COTROPIA;
MAUREEN KUZIK; GULF GREYHOUND PARTNERS, LTD.; NATIONAL GREYHOUND
ASSOCIATION; DAVID FREEMAN; PAULA COCHRAN CARTER FLOWERDAY; JOHN
T. WILLIAMS; TOM NEELY; JOHN AND JANE DOE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-4610
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bill Stringham, Franklin H. Brown, Sr., and Kenneth D.

Stringham (“Appellants”) appeal from the district court’s

dismissal, with prejudice, of their action.   The Appellants’

motion to strike the appellees’ briefs is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20462
                                 -2-

     The Appellants’ complaint, filed in October 2002,

asserted claims under federal civil rights statutes as well as

supplemental state law claims.    After several defendants moved to

dismiss pursuant to FED. R. CIV. P. 12(b)(6), the district court

determined that the various claims arose no later than 1997 and

dismissed the Appellants’ claims as time barred.

     Because the district court determined that the Appellants’

claims were time barred, it was not premature for the district

court to dismiss the action without reaching the merits of the

claims.    See F.D.I.C. v. Dawson, 4 F.3d 1303, 1311-12 (5th Cir.

1993).    The Appellants have not shown that they are entitled to

invoke the fraudulent concealment defense to the statute of

limitations.    See Rotella v. Pederson, 144 F.3d 892, 897 (5th

Cir. 1998); Borderlon v. Peck, 661 S.W.2d 907, 908 (Tex. 1983).

     Our examination of the record and the Appellants’ brief

convinces us that the Appellants pleaded their best case, and

accordingly we have determined that the district court did not

err in dismissing the action with prejudice.    See Jones v.

Greninger, 188 F.3d 322, 327 (5th Cir. 1999); Bazrowx v. Scott,

136 F.3d 1053, 1054 (5th Cir. 1998).    The Appellants’ argument

that it was error for the district court to dismiss the action

without requiring a response from all defendants, is, in effect,

another attempt to force a consideration of claims that are time-

barred, and does not entitle them to relief.    See Dawson, 4 F.3d

at 1311-12.    Finally, the Appellants have not shown that the
                           No. 03-20462
                                -3-

denial of their motion for the appointment of counsel was an

abuse of discretion.   See Cupit v. Jones, 835 F.2d 82, 86

(5th Cir. 1987); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).

     AFFIRMED; MOTION DENIED.